NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


In the Interest of G. G., a child.           )
                                             )
                                             )
M. G.,                                       )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-2
                                             )
DEPARTMENT OF CHILDREN AND                   )
FAMILIES and GUARDIAN AD LITEM               )
PROGRAM,                                     )
                                             )
              Appellees.                     )
                                             )

Opinion filed May 4, 2018.

Appeal from the Circuit Court for Lee
County; Robert Branning, Judge.

Ryan Thomas Truskoski of Ryan Thomas
Truskoski, P.A., Orlando, for Appellant.

Meredith K. Hall, Children Legal Services,
Bradenton, for Appellee Department of
Children and Family Services.

Thomasina Moore, Statewide Director of
Appeals, and Laura J. Lee, Appellate
Counsel, Sanford, for Appellee Guardian
Ad Litem Program.
PER CURIAM.


           Affirmed.



CASANUEVA, MORRIS, and SLEET, JJ., Concur.




                                   -2-